___________

                                     No. 96-2308
                                     ___________

United States of America,                   *
                                            *
              Appellee,                     *
                                            *   Appeal from the United States
     v.                                     *   District Court for the Eastern
                                            *   District of Missouri.
James Turner,                               *
                                            *        [PUBLISHED]
              Appellant.                    *

                                     ___________

                        Submitted:   August 28, 1996

                            Filed:   August 30, 1996
                                     ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                     ___________

PER CURIAM.


     James     Turner   challenges    the   135-month   sentence   imposed   by   the
                 1
District Court       following his guilty plea to conspiring to distribute
cocaine and cocaine base, in violation of 21 U.S.C. §§ 841(a) and 846
(1994).   Turner contends the District Court erred in calculating his base
offense level, because authorities engaged in sentencing manipulation by
lengthening their investigation and arranging more drug buys merely to
increase his sentence.


     We reject Turner's sentencing-manipulation argument.           The three drug
purchases at issue here involved increasingly larger amounts, and resulted
in the accumulation of evidence sufficient to




     The Honorable Carol E. Jackson, United States District Judge
for the Eastern District of Missouri.
arrest Turner's co-conspirator.   Cf. United States v. Shephard, 4 F.3d 647,
649 (8th Cir. 1993) (approving chain of transactions between undercover
agent and drug dealer to ascertain what drug quantity defendant was willing
and able to deal), cert. denied, 510 U.S. 1203 (1994); United States v.
Barth, 990 F.2d 422, 425 (8th Cir. 1993) (repeated buys may be necessary
to gain drug dealer's confidence); United States v. Calva, 979 F.2d 119,
123 (8th Cir. 1992) (police must be given leeway to probe depth and extent
of criminal enterprise, determine whether co-conspirators exist, and trace
drug deeper into distribution hierarchy).    We thus conclude the District
Court did not err in calculating Turner's base offense level.


     Accordingly, we affirm.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-